 TRANSPORT. !NCTransport, Inc. and General Drivers Union Local 346,Affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 18-CA-5949March 27, 1979DECISION AND ORDERBY MEMBERS JFNKINS, MURPIY, ANI) TR ESDAI IUpon a charge filed on August 18, 1978, by Gen-eral Drivers Union Local 346, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion, and duly served on Transport, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 18, issued a complaint on October 17.1978, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 18, 1978, fol-lowing a Board election in Case 18 RC-11697, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about August 1, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnOctober 31, 1978, Respondent filed its answer to thecomplaint, admitting in part, and denying in part, theallegations in the complaint and asserting that, in ad-dition to the facts set forth in the transcript of therepresentation hearing, newly discovered and previ-ously unavailable facts as well as special circum-stances establish the supervisory status of the employ-ees in the unit.On December 5, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 18,1978, the Board issued an order transferring the pro-Official notice is taken of the record in the representation proceeding.Case 18-RC-11697. as the term "record" is defined in Secs. 102.68 and102,69(8) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Electrosrssterm, Inc. 166 NLRB 938 (1967), enfd 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertrpe Co. .Penello, 269 F.Supp. 573 (D.C.Va.. 1967);Follerr Corp. 164 NLRB 378 (1967). enfd 397 F2d 91 (7th Cir. 1968): Sec.9(d) of the NL RA, as amended.ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion fbr Summary JudgmentIn its opposition to the General Counsel's Motionfor Summary Judgment and answer to the complaint,Respondent admits that it has refused to bargain withthe Union, but asserts that the certified unit is madeup entirely of supervisors and that therefore the certi-fication is invalid. Further, Respondent claims thatevidence discovered subsequent to the representationhearing and unavailable to the Board at the time itdenied Respondent's request for review of the ActingRegional Director's Decision and Direction of Elec-tion warrants the holding of a hearing. It alleges thatsince May 14, 1978 (the date of the election), the dis-patchers have arranged for driver applicants to beassigned "student runs" and have hired driver appli-cants without first obtaining management approval;have granted sick and vacation leave prior to manag-ment clearance: and have disciplined drivers on theirown initiative and made recommendations concern-ing disciplining errant drivers which have been subse-quently followed by Respondent. The General Coun-sel contends that Respondent in its answer to thecomplaint raises no issues which were not previouslylitigated nor does it raise issues which would warranta hearing before the Board. We agree with GeneralCounsel.Our review of the record herein, including that inCase 18-RC-11697, indicates that on January 25,1978, the Union filed a petition in which it sought torepresent certain of Respondent's employees. A hear-ing on that petition was held on March 14, 1978. OnApril 11, 1978, the Acting Regional Director issuedhis Decision and Direction of Election directing thatan election be held in the following appropriate unit:All dispatchers employed by the Employer, at itsEsko, Minnesota, facility; excluding all otheremployees, confidential employees, guards andsupervisors as defined in the Act.On April 24, 1978, Respondent filed a Request forReview of Decision and Direction of Election. OnMay 11, 1978, the Board (Member Murphy dissent-ing) denied Respondent's request for review of theDecision and Direction of Election. An election washeld on May 11, 1978. The tally of ballots showed 3241 NLRB No. 66477 I) ( ISII()NS ()I N \ IONAL ILABOR RI I A I I()NS I)A\R)votes cast tfor tile U nion and none against. No objec-tions were iled. As a result of the election, on May18. 1978, the Regional 1)irector issued a certificationof representative. certiling the lnion as the exclu-sive collective-hargaining representative in the appro-priate unit.It is well settled that in the absence of newl dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised bh Respondent in this proceedingCere or ould have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any ne wly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding) We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingl\, we griant the Motion for Sumlmary.Judgment .On the basis of the entire record. the Board makesthe following:[INI)IN(;S )01 IA( I1. Ill 1tSINISS ()OF RI SP'()NI)IN ITransport, Inc., a Minnesota corporation. mIlanl-taifns an oftice and place of business in Elsko, Minne-sota. where it is engaged in the interstate transporta-tion of bulk commodities. l)uring the ear endingl)ecember 31. 1977. which period is representative ofits operation, it derived revenues in excess of $50,000from its interstate freight transportation services.We find, on the basis of the loregoing. that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.2 Although Respondent avcrs Ilhil it hs Ilew eidellce oi the slupelIlsorvslatus i) [he dispatcher,. it does 1not claim that he scope ol ;iuthorit, grantedthe dispatchcrs hls chlanged sinceh the ,ting Regional ircctor issued Ili,Decision and D)irection t f lectil. I he etiidence it seeks tIo present is hai-cally il Ihe ;lilie i. ture a, the Acting Reglo il Iet l scoot lteles v L pre-sentell Id te lprespctialiil proceding. exceptl thall i cocer, L tlime periodafter the Acting Regiinal )irecttor' deltermtiatlltn and includes aillegaioni c rlduct hb the dipatchers which departed from past plalice Llic d ,peritrincd ithoilt tie knoledge i( Re,.pondent Such evldeclle s I islli-cient to Warralit the directliol of al hearing i this relatied subsequent unlfiirlahbor practice ploceeding. Secc 12.67(1 ) Rules ad Reguilatios and1 State-tictllls I Il' roceduire Sclis 8, is a;llC ded W'e ilote, htonexer. tIlIt lt eilploer irnlly lnot tllller.illII Intlpse supervisorv responlsibiltics t11 cnrllplec,,ithoul prior coisuhlaion lth their chosel hargaining respresentati e Pilot-rclrtl (I t rei. /Irt , 221 Nl R13 1026, 1 28 1975).See PittOmrgh Pc (t,/ ( , v R, 31 I S 14(, t162 941i,Rules aild Regulations (tf the 13i)rd, Secs 10i2.6711 t and, 102 69(c.11. IIi .AB()R ()R(iANI/All()N NVOii)(ieneratl I)rivers UInion l.ocal 346. affiliated withInttel-national 3rottherhood of Tearnsters. ('hauffeursWarehousemlen and Hlelpers of Ani mrica, is a labororgali/ation within the meaning of Section 2(5) of theAct.111. lII1 I NIAIR I ABOR P'RA(I5 FSA. 1 Rev' .¥I) llclal , 'ProcecldingI. T'he unit'lhe fiollowing emploNees of Respondent constitutea unit appropriate tfr collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All dispatchers employed by the F.mployver at itsEsko Minnesota, facility; excluding all otheremployees, confidential employees. guards andsupervisors as defined in the Act.2. The certificationOn Ma I 1, 1978, a mljority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional D)i-rector for Region 18. designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on May 18. 1978. and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.13. Thu Rcquersl I Btrgaitn and Resvonldel'v Reicsal('mmenciing on or about July 18, 1978, and at alltimes thereafer. the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-dlescribed unit. ('ommencing on or aboutAugust 1, 1978. and continuing at all times thereafterto date, Respondent has refused, and continues to re-tuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceAugust 1. 1978, and at all times thereafer, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit and that, by s, uch refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct. IRANSPOR I. INCIv. 1111 III I 1) IAIIIF I AIR ABOR PRA( I( sPN\ ( ()MNIlR( I'FiThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operationsdescribed in section 1I above, have a close. intimate.and substantial relationship to rade, traffic, and com-merce among the several States andl tend to lead tolabor disputes hurdening and obstructingl colmmerceand the free flow of commerce.Having tound that Respondent has engaged in andis engaging in unfair labor practices within the mican-ing of Section 8(a)(5) anlld (1) of the Act, we shallorder that it cease andt desist therefrom and, uponrequest, bargain collectively with the U nion as theexclusive representative of all employees in the ap-propriate unit and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent ftor the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good taith with the tinion as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poullrri (onatianv, Inc.. 136 NlRB785 (1962): (ommerce (Compa d1/ta lnamar lHotel.140 NLRB 226. 229 (1962). entd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964): Burnltt('onstruction (mpv/tll, 149 NIRB 1419. 1421 (1964).enfd. 350 F.2d 57 (10th ( ir. 1965).The Board, upon the basis tof the ftOregoineg 1lctsand the entire record, makes the tollowing:('()N('I ISI()NS ()I IA\'1. Transport. Inc.. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of'the Act.2. General Drivers Union Local 346. affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. is a labororganization within the meaning of Section 2(5) of theAct.3. All dispatchers employed hb the Employ(er at itsEsko. Minnesota. fcility, excluding all other emplo-ees confidential employees, guards. and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(hb) of the Act,4. Since May 18, 1978. the above-namied labor or-ganization has been and now is the certified and ex-elusive representative of all employees in the aftore-said appropriate unit tor the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. B retusing on or about A gust I, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-ganinig representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gagedt in and is engaging in untair labor practices\ithin the nealnilng of Section 8(a)(5) of' the Act.6. Bv the aforesaid refusal to bargain, Respondenthas interfered with. restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has engaged in, and isengaging in, unfair labor practices within the mean-ing of Section 8(a)( 1) of the Act.7. The aforesaid untfair labor practices are untairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Transport. Inc.. sko Minnesota, its officers, agents,successors, and assigns, shall:I. ease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of emplo mient with General Drivers tInionlocal 346, afilia;lted ith International 13rotherhoodof Teamsters, (haufteurs, Warehousemen and elp-ers of America, as the exclusive bargaining represent-ative o its elliploees ill the tollowing appropriateunit:All dispatchers employed b the EmploNer at itsFsko, Minnesota, facility; excluding all otheremployees, confidential employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. ake the following affirmative action, which theBoard finds will effectuate the policies of the Act:(a) Upon request. bargain with the above-namedlabor organi7zation as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pa, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, emhodN such understanding in asigned agreement.(b) Post at its Esko, Minnesota facility copies of479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 18, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER MURPHY. dissenting:Contrary to my colleagues, I would have grantedreview of the Acting Regional Director's Decisionand Direction of Election, as Respondent's requestfor review raised substantial and material issues offact and law as to the supervisory or employee statusof dispatchers requiring the Board's consideration. Ialso believe that the evidence submitted by Respon-dent concerning the actions of the dispatchers sincethe decision by the Acting Regional Director in therepresentation proceeding, raises substantial and ma-terial issues of fact and law warranting a hearingherein. Accordingly, I would not grant the Motion forSummary Judgment.I In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Gen-eral Drivers Union Local 346, affiliated with In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All dispatchers employed by the Employer atits Esko, Minnesota, facility; excluding allother employees, confidential employees,guards and supervisors as defined in the Act.TRANSPORT, INC.480